Ray, J.
This is a question as to the taxation of certain- costs, arising in the circuit court of the city of *224St. Louis, and from there appealed to the St. Louis court of appeals where the judgment of the circuit court was affirmed. The facts of the case, how it arose and what that question is, all sufficiently appear in the opinion of the court of appeals reported in 11 Missouri Appeal Reports, 237. We have examined that opinion, and, believing that the court of appeals reached the right conclusions upon the right grounds, its judgment is, therefore, affirmed.
All concur, except Sherwood, J.,’ not sitting.